DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Office Action is in response to the application filed August 27, 2020.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the light emitting layer must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate 

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested:  DISPLAY DEVICE HAVING MULTIPLE NITRIDE INSULATING LAYERS.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 11 and 18 recite the limitation "the first insulating layer" in lines 5, 22 and 11, respectively.  There is insufficient antecedent basis for this limitation in the claim.
Claim 5 is rejected as being dependent upon rejected claim 4.

Claim 19 is rejected as being dependent upon rejected claim 18.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6-10, 13-17 and 20 is/are rejected under 35 U.S.C. 103 as being obvious over Managaki (US 2021/0074794 A1).
The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2).
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a 
In regard to claim 1, Managaki teaches a display device comprising: a first region (the region where 150 is within) comprising: a light emitting layer 150; a first nitride insulating layer 128 over the light emitting layer 150; a first organic insulating layer 130 over the first nitride insulating layer 128; a second nitride insulating layer 132 over the first organic insulating layer 130; and a third nitride insulating layer 190 over the second nitride insulating layer 132, wherein the second nitride insulating layer 132 is in contact with the first organic insulating layer 130 and the third nitride insulating layer 190 (Figure 5, pages 4-5, paragraphs [0051]-[0054]).
In regard to claim 2, Managaki teaches a second region (the region outside of the region where 150 is within) outside the first region, the second region (the region where 150 is within) comprising: the first nitride insulating layer 128; the second nitride insulating layer 132 over the first nitride insulating layer 128; and the third nitride insulating layer 190 over the second nitride insulating layer 132, wherein the second region does not comprises the light emitting layer 150 (Figure 5, pages 4-5, paragraphs [0051]-[0054]). 
In regard to claim 3, Managaki teaches the first nitride insulating layer 128 in contact with the second nitride insulating layer 132 in the second region (the region 
In regard to claims 6, 13 and 20, where patentability is said to be based upon particular chosen dimensions or upon another variable recited in a claim, burden is on Applicant to show that the chosen dimensions are critical.  In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990). 
In regard to claim 7, Managaki teaches the first nitride insulating layer 128 in contact with the first organic insulating layer 130 (Figure 5, pages 4-5, paragraphs [0051]-[0054]).
In regard to claim 8, Managaki teaches a display device comprising: a first region (the region where 150 is within) comprising: a light emitting layer 150; a first nitride insulating layer 128 over the light emitting layer 150; a first organic insulating layer 130 over the first nitride insulating layer 128; a second nitride insulating layer 132 over the first organic insulating layer 130; and a third nitride insulating layer 190 over the second nitride insulating layer 132, wherein the second nitride insulating layer 132 is in contact with the first organic insulating layer 130 and the third nitride insulating layer 190 (Figure 5, pages 4-5, paragraphs [0051]-[0054]).  In regard to the limitation, “in a wet etching”, "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process."   In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  See MPEP § 2113. 

In regard to claim 10, Managaki teaches the first nitride insulating layer 128 in contact with the second nitride insulating layer 132 in the second region (the region outside of the region where 150 is within) (Figure 5, pages 4-5, paragraphs [0051]-[0054]).
In regard to claim 14, Managaki teaches the first nitride insulating layer 128 in contact with the first organic insulating layer 130 (Figure 5, pages 4-5, paragraphs [0051]-[0054]).
In regard to claim 15, Managaki teaches a display device comprising: a first region (the region where 150 is within) comprising: a light emitting layer 150; a first nitride insulating layer 128 over the light emitting layer 150; a first organic insulating layer 130 over the first nitride insulating layer 128; a second nitride insulating layer 132 over the first organic insulating layer 130; and a third nitride insulating layer 190 over the second nitride insulating layer 132, wherein the second nitride insulating layer 132 is in contact with the first organic insulating layer 130 and the third nitride insulating layer 190 (Figure 5, pages 4-5, paragraphs [0051]-[0054]).

In regard to claim 17, Managaki teaches the first nitride insulating layer 128 in contact with the second nitride insulating layer 132 in the second region (the region outside of the region where 150 is within) (Figure 5, pages 4-5, paragraphs [0051]-[0054]).
However, Managaki fails to teach an absolute value of a stress of the second nitride insulating layer is greater than or equal to an absolute value of a stress of the first nitride insulating layer and less than an absolute value of a stress of the third nitride insulating layer; an etching rate of the second nitride insulating layer is greater than or equal to an etching rate of the first nitride insulating layer and less than or equal to an etching rate of the third nitride insulating layer; and an N-H bond ratio of the second nitride insulating layer is greater than an N-H bond ratio of the first nitride insulating layer and less than or equal to an N-H bond ratio of the third nitride insulating layer.
In regard to claims 1, 8 and 15, it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
The following patents are cited to further show the state of the art with respect to display devices:
Cho et al. (US 9,048,459 B2)		Ghosh et al. (US 10,147,906 B2)
Huang et al. (US 11,018,318 B2)		Ivan et al. (US 10,811,639 B2)
Kim (US 9,252,393 B2)			Kim et al. (US 9,853,245 B2)
Kim et al. (US 10,135,028 B2)		Kim et al. (US 10,854,847 B2)
Lee et al. (US 2017/0343713 A1)		Lee et al. (US 10,021,741 B2)
Lee et al. (US 10,202,683 B2)		Ma et al. (US 2021/0089186 A1)
Song et al. (US 10,431,773 B2).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to IDA M SOWARD whose telephone number is (571)272-1845. The examiner can normally be reached Monday through Thursday, 7am to 5:30pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett A. Feeney can be reached on 571-570-5484. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



IMS
November 10, 2021
/IDA M SOWARD/Primary Examiner, Art Unit 2822